DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/21/2021 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 – 3, 6, 7, 9, 11 – 18, 20 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eveland et al. (WO 2013/154978)
In regards to claims 1 – 3, 6, 7, Eveland teaches dispersants comprising at least one block from polyester of hydroxy carboxylic acid and at least one block form polyalkylene glycol and a lubricating oil comprising the same (abstract).  The polyester can be a polyester of a formula II having from 1 to 10 repeat units preferably prepared from hydroxystearic acid [0019, 0020].  Since hydroxystearic acid has a molecular weight of about 300 g/mol, a polyesters having a repeat unit of from 1 to 10 can have weights of from about 300 to about 3000 g/mol, when in the structure of formula II the group R1 is hydrogen for instance.  
The polyalkylene glycol has a structure of formula (III) having a repeat unit m of from 1 to 30 and can have a molecular weight of from 100 to 1500 [0022, 0023].  In the structure, when R3 and R4 are each preferably hydrogen and R5 is preferably methylene group, the structure of formula (III) is polyethylene glycol.  The dispersant copolymer can comprise a molar ratio of the polyester to the polyalkylene glycol of from 1:1 (i.e., A:B configuration) and can be present in amounts of from 0.01 to 20 wt. % in the lubricating oil composition which may optionally comprise other performance additives [0042 – 0047].  Thus, the limitations of the claims are taught.
The intended use of the copolymer as a friction reducing additive does not carry patentable weight as it does not further limit the claimed polymer itself.  However, to the extent 
The polymer has the same ingredients with similar molecular weights and block configuration and thus would be expected to have similar properties such as HLB value and coefficient of friction.
In regards to claim 9, Eveland teaches the composition having natural or synthetic base oils thus providing Group I to V oils [0048].
In regards to claim 11, Eveland teaches the composition and polymer as previously discussed.  The polymer has the same ingredients with similar molecular weights and block configuration and thus would be expected to have similar properties such as HLB value and coefficient of friction as previously stated.
In regards to claims 12 – 15, Eveland teaches the composition having the polymer in the claimed amounts.  The intended use of the composition as hydraulic fluid, gear oil or metal working fluid does not carry patentable weight as it does not further limit the composition itself.  However, since Eveland teaches the composition having the oil and additives the composition of the claims is met and the intended use limitations are satisfied.
In regards to claims 16 – 18, 20 – 25, Eveland teaches the composition having the claimed limitations and thus provides for the method of reducing friction coefficient in the composition according to the claims.  The composition can be used in engines and when added provides for the method of reducing friction in the system [0062].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that the HLB of the polymer is not taught by Eveland.  The argument is not persuasive.
Eveland teaches polyester and polyethylene glycol having molecular weights and present in amounts overlapping the claimed ranges, and thus would provide the same properties as claimed.
Applicants argue that Eveland does not describe friction modifying or lubricity function of the claimed polymers.  The argument is not persuasive.
Again, Eveland teaches similar polymers which will have similar functions such as HLB values, friction modifying and lubricity properties of the claimed polymer.
Applicants argue that Eveland does not teach ABA type copolymer as claimed but are directed to AB copolymers.  The argument is not persuasive.
The claimed copolymers can be AB or ABA as recited in claim 7.  Applicants allegation that their claims require ABA copolymers is erroneous.
Applicants argue that the molecular weight of the claimed copolymers differs from Eveland and again that the copolymers of Eveland are AB type not ABA block copolymers.  The arguments are not persuasive.
The polyester can have calculated molecular weights of from 300 to 3000 g/mol and the glycol can have molecular weights of from 100 to 1500 g/mol which overlaps the claimed ranges as discussed in the rejections above.
Applicants previously provided a declaration by co-inventor, John Eastwood, to demonstrate that block copolymers of formulas I and II having HLB of 6 and 8 can reduce 
The declaration does not provide evidence in support of unexpected results nor demonstrate criticality of the claimed HLB ranges.  The declaration only demonstrates that the copolymers of the claims possess intrinsic properties as friction modifiers.
Applicants previously argued that the inventive examples were commensurate in scope and sufficient to provide a demonstration of unexpected results.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims allow for the presence of any suitable block copolymer of any suitable hydroxycarboxylic acid polyester and any suitable polyalkylene glycol having an HLB of at least 6.5 or at least 7 in a base oil, the inventive examples are directed to specific compounds having HLB of 6 or 8 which does not support the breadth of the claims.
While the claims allow for the block copolymer to be present in amounts of at least 0.5% (i.e., 0.5% or higher) as friction reducing agent, the inventive examples require their presence strictly at 0.5 wt. % which is not commensurate in scope with the claims and fails to demonstrate criticality of the claimed range.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill
The results are not persuasive.
The results have not been compared to the closest prior art.
There are not comparative examples provided for comparison to demonstrate a superior and an unexpected result.  
Applicants appear to merely demonstrate an intrinsic property.
Thus, applicants have failed to provide examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771